Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 2, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810106097.2 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a first sealing cover is arranged between stators and rotors of the motors, and is used for isolating the stators and rotors of the motors (claim 7), a magnetic coupling; a spindle of the motors is connected with a driving end of the magnetic coupling and drives the driving end of the magnetic coupling to rotate; and a driven end of the magnetic coupling is connected with the driving Roots rotating shafts and drives the driving Roots rotating shafts to rotate (claim 8), the magnetic coupling comprises a first disc body, a second sealing cover and a second disc body; the first disc body is connected with the rotors of the motors; the second disc body is connected with the driving Roots rotating shafts; and the second sealing cover is arranged between the first disc body and the second disc body and is used for isolating the first disc body and the second disc body (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “a first sealing cover is arranged between stators and rotors of the motors, and is used for isolating the stators and rotors of the motors”, which the disclosure does not show this configuration and the specification does not further explain what is meant by this limitation.  Is it that the first sealing cover is arranges between the motors or that the first sealing cover is arranged between the stator and the rotor of each of the motors?  It is unclear how the sealing cover being between the stator and the rotor of each of the motors is able to work. 
Claim 9 recites “the magnetic coupling comprises a first disc body, a second sealing cover and a second disc body; the first disc body is connected with the rotors of the motors; the second disc body is connected with the driving Roots rotating shafts; and the second sealing cover is arranged between the first disc body and the second disc body and is used for isolating the first disc body and the second disc body” that depended on claim 8 that recited “a magnetic coupling; a spindle of the motors is connected with a driving end of the magnetic coupling and drives the driving end of the magnetic coupling to rotate; and a driven end of the magnetic coupling is connected with the driving Roots rotating shafts and drives the driving Roots rotating shafts to rotate”.  It is unclear with this combination since it appears that the first disc body is connected to the motors and the second disc body is connected to the driving Roots rotating shafts, and therefore, would allow the driving Roots rotating shafts to rotate by the motor.  The problem is that it is unclear how there could be a “second sealing cover” that is located “between the first disc body and the second disc body and is used for isolating the first disc body and the second disc body” (claim 9).  The disclosure does not show the magnetic coupling or describe how the magnetic coupling operates, as well as, if the second sealing cover “isolates” the first disc body from the second disc body then how is the magnetic coupling supposed to work?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHTA (U.S. Patent Publication US 2013/0336828 A1).
Regarding claim 1, OHTA discloses:  a multi-stage dry Roots vacuum pump (see Figures 1 and 2, ¶0003, ¶0009), comprising: 
a pump body (11-14, 15a, 15b, 15c, 15e, 15d), wherein the pump body is provided with a plurality of independent working chambers (16a, 16b, 16c) (see Figure 1, where there are independent working chambers), and airflow channels (31, 32a, 32b, 33, 41) communicating the working chambers (see Figure 1); and the airflow channels are communicated with outside (see Figure 1, where the airflow channels (31, 33) are communicated with the outside (i.e. interpreted as the exterior of the pump body)); 
multi-stage Roots working units (15), wherein the Roots working units of each stage comprise driving Roots rotors (22a, 22b, 22c) and driven Roots rotors (22a, 22b, 22c) (see Figures 1 and 2, where Figure 2 shows one stage of the multi-stage Roots working unit, where the driving Roots rotor is connected to the motor (23) and the shaft (21a), and the driven Roots rotor is the other rotor that is driven by the gear (24) connected to the driven shaft (21b)); and the driving Roots rotors and driven Roots rotors are positioned in the working chambers (see Figures 1 and 2); and 
a plurality of drive components (23, 24) (see Figure 1), wherein the various drive components are respectively used for driving the driving Roots rotors and driven Roots rotors positioned in the various working chambers to rotate towards opposite directions at the same rotating speed (see Figures 1 and 2, ¶0011-¶0023, ¶0027). 
Regarding claim 4, OHTA discloses:  the drive components comprise a plurality of motors (23) (see Figure 1) and a plurality of meshing components (24) (see Figure 1, where there are a plurality of meshing components); the Roots working units of each stage further comprise the driving Roots rotating shafts (21a) and the driven Roots rotating shafts (21b) (see Figures 1 and 2); the driving Roots rotating shafts are connected with the driving Roots rotors (22a, 22b, 22c) (see Figures 1 and 2, where the driving Roots rotors are the rotors connected to the rotating shaft (21a)); the driven Roots rotating shafts (21b) are connected with the driven Roots rotors (22a, 22b, 22c) (see Figures 1 and 2, where the driven Roots rotors are the rotors connected to the rotating shaft (21b)); the meshing components are meshed between the driving Roots rotating shafts and the driven Roots rotating shafts (see Figures 1 and 2, ¶0011-¶0023), and are used for driving the driving Roots rotating shafts and the driven Roots rotating shafts to rotate towards opposite directions at the same rotating speed (see Figures 1 and 2, ¶0011-¶0023, ¶0027, claim 8, it is noted that since the gear and the rotors rotate in opposite directions, where the driving rotor is connected one-to-one to the driven roots rotor via the gear 24, and therefore, the driving and driven rotors rotate at the same rotating speed); and rotors of the motors are connected with the driving Roots rotating shafts (see Figure 1) and drive the driving Roots rotating shafts to rotate (see Figure 1, ¶0011-¶0023, ¶0027). 
Regarding claim 6, OHTA discloses:  the meshing components comprise a pair of mechanical gears (24) meshed with each other; one mechanical gear is mounted on the driving Roots rotating shafts (21a) (see Figure 1); and the other mechanical gear is mounted on the driven Roots rotating shafts (see Figures 1 and 2, ¶0014, ¶0018, ¶0020, ¶0027, and claim 8). 
Regarding claim 7, OHTA discloses:  a first sealing cover (11, 12) is arranged between stators and rotors of the motors, and is used for isolating the stators and rotors of the motors (see Figure 1, which shows that each of the motors that has a stator and a rotor shown is covered by a first sealing cover (11, 12), and therefore meets the intended use limitation of “for isolating the stators and rotors of the motors”). 
Regarding claim 10, OHTA discloses:  the pump body is provided with a first air inlet (the first air inlet is at (31) on the 10L) communicated with outside and a first air outlet (the first air outlet is (33) on 10H) communicated with outside (see Figure 1); the working chambers of each stage are provided with second air inlets and second air outlets (the second air inlet and second air outlets are the location that feeds the air flow channels (32a, 32b), and  (33, 31) connected to (41)); the second air inlets and second air outlets between two adjacent working chambers are sequentially communicated in a serial way via the airflow channels (see Figure 1); and two ends of the airflow channels are respectively communicated with the first air inlet and the first air outlet (see Figure 1, where the first air inlet is connected to (31) on 10L and the first air outlet is connected to (33) on 10H). 
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANIGUCHI (U.S. Patent 6,196,810 B1).
Regarding claim 1, TANIGUCHI discloses: multi-stage dry Roots vacuum pump, comprising: 
a pump body (see Figures 1-3, which shows that there is a pump body that surrounds each of the working chambers), wherein the pump body is provided with a plurality of independent working chambers (working chambers are defined in (13a, 13b, 14a, 14b, 14, 15, 16), and airflow channels (17a, 17b, 18a, 18b, 18, 19b,19, 20, and 21) communicating the working chambers (see Figures 1 and 2); and the airflow channels are communicated with outside (the airflow channels are communicated with the outside via (21)); 
multi-stage Roots working units (see Figures 1 and 2, which shows multi-stage Roots working units), wherein the Roots working units of each stage comprise driving Roots rotors (8) (see Figures 1-3, where the driving Roots rotor is the rotor that is closest to the motor (7)) and driven Roots rotors (9) (see Figures 1-3, where the driven Roots rotor is next to the driving Roots rotor); and the driving Roots rotors and driven Roots rotors are positioned in the working chambers (see Figures 1-3); and 
a plurality of drive components (4, 5, 6, and 7), wherein the various drive components are respectively used for driving the driving Roots rotors and driven Roots rotors positioned in the various working chambers to rotate towards opposite directions at the same rotating speed (see Figures 1-3, Column 2, lines 9-65).
Regarding claim 11, TANIGUCHI discloses:  the pump body is provided with a first air inlet (the first air inlet is at (17a, 17b)) communicated with outside (see Figures 1 and 2) and a first air outlet (at (21)) communicated with outside (see Figures 1 and 2); the working chambers of each stage are provided with second air inlets and second air outlets (17a, 17b, 18a, 18b, 18, 19b,19, 20, and 21) (see Figures 1 and 2, where working chambers (13a, 13b) has the first air inlet (17a, 17b) and second air outlets (18, 18a, 18b), where the second air inlets are also (18, 18a, 18b) which is for the working chambers of (14a, 14b),  the second air outlet for working chambers of (14a, 14b) is (19, 19a, 19b), the second air inlet for working chamber of (15) is (19) and the second air outlet for working chamber (15) is (20); and the second air inlet for working chamber (16) is (20) and the second air outlet for working chamber (16) is (21)) ; the second air inlets or second air outlets between partial two adjacent working chambers are sequentially communicated in a parallel way via the airflow channels (see Figures 1 and 2, where in Figure 1, (13a and 13b) are connected in parallel, and in Figure 2, (13a and 13b) are connected in parallel, as well as, (14a and 14b) are also connected in parallel), and communicated with the second air inlets and second air outlets among the rest working chambers in a serial way (see Figures 1 and 2, where these are connected in series with pumps (14, 15, and 16)); and two ends of the airflow channels are respectively communicated with the first air inlet and the first air outlet (see Figures 1 and 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over OHTA in view of OJIMA (U.S. Patent Publication US 2004/0213686 A1).
Regarding claim 2, OHTA discloses the claimed invention where the drive components comprise a plurality of first motors (23); rotors of the first motors are connected with the driving Roots rotors and drive the driving Roots rotors to rotate (see Figure 1, ¶0013, ¶0018); and the driving Roots rotors and the driven Roots rotors have the same rotating speed and opposite rotating directions (see Figures 1 and 2, ¶0011-¶0023, ¶0027).
However, OHTA fails to disclose a plurality of second motors; rotors of the second motors are connected with the driven Roots rotors and drive the driven Roots rotors to rotate. 
Regarding claim 2, OJIMA teaches:  the drive components (2a, 2A, 4a; 2b, 2B, 4b) comprise a plurality of first motors (2a, 2A, 4a) and a plurality of second motors (2b, 2B, 4b); rotors (12) of the first motors are connected with the driving Roots rotors (see Figures 1-3, 6-11, 14-18, Abstract) and drive the driving Roots rotors to rotate (see Figures 1-3, 6-11, 14-18, Abstract, ¶0044- ¶0053, ¶0071- ¶0072); rotors (12) of the second motors are connected with the driven Roots rotors and drive the driven Roots rotors to rotate (see Figures 1-3, 6-11, 14-18, Abstract, ¶0044- ¶0053, ¶0071- ¶0072); and the driving Roots rotors and the driven Roots rotors have the same rotating speed and opposite rotating directions (see Figures 1-3, 6-11, 14-18, Abstract, ¶0044- ¶0053, ¶0071- ¶0072).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a plurality of second motors; rotors of the second motors are connected with the driven Roots rotors and drive the driven Roots rotors to rotate in the multi-stage dry Roots vacuum pump of OHTA, in order to provide synchronism between the rotors at high speeds, eliminating radial unbalancing loads due to magnetic coupling of the rotors, being able to control the output of the vacuum pump by increasing or decreasing the speed while preventing the electric motor from being overloaded, as well as, not having other components such as an inverter, a magnetic coupling, a fluid coupling, and a speed-increasing gear (see ¶0010-¶0012 of OJIMA . 
Regarding claim 3, OHTA further discloses:  the Roots working units of each stage (10L, 10H) further comprise driving Roots rotating shafts (21a) and driven Roots rotating shafts (21b); the rotors (22a, 22b, 22c) (see Figures 1 and 2, where the driving Roots rotors are the rotors connected to the rotating shaft (21a)) of the first motors (23) are connected with one end of the driving Roots rotating shafts (see Figure 1) and drive the driving Roots rotating shafts to rotate (see Figures 1 and 2, ¶0011-¶0023, ¶0027); the other ends of the driving Roots rotating shafts are connected with the driving Roots rotors (see Figures 1 and 2, ¶0011-¶0023, ¶0027); the driven Roots rotors (22a, 22b, 22c) (see Figures 1 and 2, where the driven Roots rotors are the rotors connected to the rotating shaft (21b)) are connected to the driven Roots rotating shafts (21b) (see Figures 1 and 2).
OHTA fails to disclose the second motors are connected with one end of the driven Roots rotating shafts and drive the driven Roots rotating shafts to rotate; the other ends of the driven Roots rotating shafts are connected with the driven Roots rotors. 
Regarding claim 3, OJIMA further teaches:  the second motors (2b, 2B, 4b) are connected with one end of the driven Roots rotating shafts (see Figures 1-3, 6-11, 14-18, Abstract, ¶0044- ¶0053, ¶0071- ¶0072) and drive the driven Roots rotating shafts to rotate (see Figures 1-3, 6-11, 14-18, Abstract, ¶0044- ¶0053, ¶0071- ¶0072); the other ends of the driven Roots rotating shafts are connected with the driven Roots rotors (see Figures 1-3, 6-11, 14-18, Abstract, ¶0044- ¶0053, ¶0071- ¶0072). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the second motors are connected with one end of the driven Roots rotating shafts and drive the driven Roots rotating shafts to rotate; the other ends of the driven Roots rotating shafts are connected with the driven Roots rotors in the multi-stage dry Roots vacuum pump of OHTA, in order to provide synchronism between the rotors at high speeds, eliminating radial unbalancing loads due to magnetic coupling of the rotors, being able to control the output of the vacuum pump by increasing or decreasing the speed while preventing the electric motor from being overloaded, as well as, not having other components such as an inverter, a magnetic coupling, a fluid coupling, and a speed-increasing gear (see ¶0010-¶0012 of OJIMA.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over OHTA in view of DIRSCHERI (U.S. Patent Publication US 2012/0051948 A1).
Regarding claim 5, OHTA discloses the claimed invention as discussed above including using gears (24), however, fails to disclose the meshing components comprise a pair of magnetic gears; one magnetic gear is mounted on the driving Roots rotating shafts; and the other magnetic gear is mounted on the driven Roots rotating shafts.
Regarding claim 5, DIRSCHERI teaches:  the meshing components (20; 24, 25) comprise a pair of magnetic gears (24, 25) (see Figure 4); one magnetic gear (24) is mounted on the driving Roots rotating shafts (4); and the other magnetic gear (25) is mounted on the driven Roots rotating shafts (5) (see Figure 4, ¶0077, ¶0078).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the meshing components comprise a pair of magnetic gears; one magnetic gear is mounted on the driving Roots rotating shafts; and the other magnetic gear is mounted on the driven Roots rotating shafts in the multi-stage dry Roots vacuum pump of OHTA, in order to provide synchronization that runs quietly, free of friction wear and free of lubricants (see ¶0045 of DIRSCHERI). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OHTA in view of TANIGAWA (U.S. Patent 7,578,665 B2).
Regarding claim 8, OHTA discloses the claimed invention, however, fails to disclose the multi-stage dry Roots vacuum pump further comprises a magnetic coupling; a spindle of the motors is connected with a driving end of the magnetic coupling and drives the driving end of the magnetic coupling to rotate; and a driven end of the magnetic coupling is connected with the driving Roots rotating shafts and drives the driving Roots rotating shafts to rotate.
Regarding claim 8, TANIGAWA teaches:  a magnetic coupling (16, 17) in a Roots vacuum pump (see Figures 1A-3B); a spindle of the motors (12, 13) is connected with a driving end of the magnetic coupling (16) and drives the driving end of the magnetic coupling to rotate (see Figures 1A-3B, Column 4, line 22 – Column 5, line 58); and a driven end of the magnetic coupling (17) (the driven end of the magnetic coupling is connected to the driving Roots rotating shaft (15)) is connected with the driving Roots rotating shafts and drives the driving Roots rotating shafts to rotate (see Figures 1A, 1C, 2A, 2B, 3A, and 3B, Column 4, line 22 – Column 5, line 58).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the multi-stage dry Roots vacuum pump further comprises a magnetic coupling; a spindle of the motors is connected with a driving end of the magnetic coupling and drives the driving end of the magnetic coupling to rotate; and a driven end of the magnetic coupling is connected with the driving Roots rotating shafts and drives the driving Roots rotating shafts to rotate in the multi-stage dry Roots vacuum pump of OHTA, in order to decrease the load to the synchronization gears that allows the synchronization gears to be made of plastic, thereby, removing the need for lubricating the gears providing an oil-free fluid machine.  No lubrication reduces the need to deal with contamination in the lubrication, friction loss of oil seals is eliminated (see Column 6, lines 35-54 of TANIGAWA). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TANIGUCHI in view of MIURA (U.S. Patent 6,056,510).
Regarding claim 12, TANIGUCHI discloses:  the multi-stage dry Roots vacuum pump further comprises a drive control device (see Figures 1 and 2, claims 10 and 12 that discloses a means for controlling the rates of rotation of the pump.  The motors are the only elements that are disclosed to impose the rate of rotation (see Column 2, lines 58-65, as well as, that there are separate motors (7) connected to the different working chambers, where chambers (13a, 13b) share a motor and (14a, 14b) are connected to the same motor).
However, TANIGUCHI fails to disclose that the drive control device is electrically connected with each of the drive components and controls each of the drive components to rotate, however, this would be obvious.
MIURA teaches that each motor (5-8) of a multi-stage vacuum pump are each electrically connected to a drive control device (35, 9-12) (see Figure 1 that shows a driving power source (9-12) connected to the respective motors (5-8) to rotate the drive components (i.e. the motors (5-8))) where the controls are based on input from a control device (35)). 
TANIGUCHI discloses that the different stages rotate at different rates (see claims 10 and 12, as well as, Figures 1-3 do not show any difference between the connection to the different working chambers, except for different motors (7), where there is one motor connected to working chambers (13a, 13b), another motor connected to either (14) as in Figure 1 or a motor (7) connected to working chamber of (14a, 14b) in Figure 2, another motor (7) connected to (15), and another motor connected to (16)).  TANIGUCHI also discloses that the rotors rotate at different speeds (see Column 3, lines 6 – Column 4, line 57, and claims 10-13).  MIURA teaches individual controls of each motor connected to each pump stage.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the drive control device is electrically connected with each of the drive components and controls each of the drive components to rotate in the multi-stage dry Roots vacuum pump of TANIGUCHI, in order to provide the desired output of the vacuum pump.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RIVAL (U.S. Patent Publication US 2006/0222506 A1) discloses different combinations of pumps in parallel and in series.
MIURA ‘910 (U.S. Patent 6,305,910 B1) discloses that it is common to have a separate motor (7) for each working chamber of a multi-stage pump (see Figure 4).  
STEFFENS (U.S. Patent 5,767,635) discloses 2 rotors that each are connected to their own electric motor (see Figures 1 and abstract).
LORENZ (U.S. Patent 2,937,807) discloses 2 rotors (see Figures 3 and 4) that each are connected to their own electric motor (84) (see Figure 3).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746